On Rehearing.
Cannevel’s invention,. as indicated hy the title, illustrated by the drawings, 'described in the specification and defined in the single claim of his French patent, No. 307,593, resided in and related to the “sound box,” and not to any part of the amplifying horn of a talking machine. So far as appears, he had no conception of Johnson’s two-part, U-shaped, tapering amplifying horn and its resultant advantages. His sole consideration was the avoidance of restriction or choking in the “neck” or short connection between the diaphragm and the straight megaphone horn of the prior art. At most, his device corresponded to the single element of the combination of claim 42 of patent No. 814,786 described as “means for attaching sound reproducing means to the small end” of the tapering tone arm part of the amplifying horn,
The former decree in this case will stand as the decree upon rehearing. .